Case 2:19-cr-00170 Document1 Filed 07/02/19 Page 1 of 3 PagelD #: 1

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY GRAND JURY 2018
JULY 2, 2019 SESSION

 

 

 

 

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. 2.1494 —- 00/70
8 U.S.C. § 1326(a)
8 U.S.C. § 1326(b) (1)

JOSE GUADALUPE CAMARENA-JACINTO,
also known as “Camarena Jacinto-Guadalupe”
also known as “Jose Bravo-Oretega”
also known as “Pedro Guzman-Garcia”
also known as “Oscar Lopez”
also known as “Oscar Perez”
also known as “Jose Jacinto”
also known as “Jose Camarena”

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about July 25, 2008, defendant JOSE GUADALUPE
CAMARENA-JACINTO, also known as “Camarena Jacinto-Guadalupe,”
“Jose Bravo-Oretega,” “Pedro Guzman-Garcia,” “Oscar Lopez,” “Oscar
Perez,” “Jose Jacinto,” and “Jose Camarena,” (hereinafter
defendant “JOSE GUADALUPE CAMARENA-JACINTO”), an alien, was found
at or near Santa Teresa, New Mexico, and was subsequently removed
from the United States to Mexico on or about October 8, 2008.

2. On or about June 2, 2009, defendant JOSH GUADALUPE

CAMARENA-JACINTO, an alien, was found at or near Oakdale,

 
Case 2:19-cr-00170 Document 1 Filed 07/02/19 Page 2 of 3 PagelD #: 2

Louisiana, and was subsequently removed from the United States to
Mexico on or about June 8, 2009.

3. On or about August 26, 2010, defendant JOSE GUADALUPE
CAMARENA-JACINTO, an alien, was found at or near Nogales, Arizona,
and was convicted of the misdemeanor offense of illegal entry into
the United States, in violation of Title 8, United States Code,
Section 1325(A) (1) on or about September 3, 2010, in United States
District Court, Tucson, Arizona, and was subsequently removed from
the United States to Mexico on or about January 21, 2011.

4, On or about March 2, 2012, defendant JOSE GUADALUPE
CAMARENA-JACINTO, an alien, was found at or near Kansas City,
Missouri, and was convicted of the felony offense of illegal
reentry into the United States, in violation of Title 8, United
States Code, Section 1326 on November 8, 2012, in United States
District Court, Kansas City, Missouri, and was subsequently
removed from the United States to Mexico on or about November 9,
2012.

5. On or about June 17, 2019, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant JOSE GUADALUPE CAMARENA-JACINTO, an alien, was
subsequently found in the United States after having been removed
from the United States, and had not obtained the express consent
of the Secretary of Homeland Security to reapply for admission to

the United States.

 

 
Case 2:19-cr-00170 Document1 Filed 07/02/19 Page 3 of 3 PagelD #: 3

 

In violation of Title 8, United States Code, Sections 1326 (a) |
|
|

and (b) (1).

MICHAEL B. STUART
United States Attorney

a ~ Ty
By: Ev <j YG

ERIK S. GOES
Assistant United States Attorney

 

 
